EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March
1，2018 (the “Effective Date”)by and between Merion, Inc., a Nevada
corporation(the “Company”) and JIANQIONG LI (the “Purchaser”).

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulations D and S
thereunder, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, certain securities of the
Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in, and construed, under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the day on which all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Purchaser’s obligations to pay the Subscription Amount and
(ii) the Company’s obligations to deliver the Shares, in each case, have been
satisfied or waived, but in no event later than April 30, 2018.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Rules” shall mean the listing rules of The OTCQB Marketplace.

 

  Page 1 of 10

   



 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Per Share Purchase Price” equals $0.90 per share of Common Stock, subject to
adjustment for reverse and forward stock splits, stock combinations and other
similar transactions of the Common Stock that may occur after the date of this
Agreement.

 

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(c).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board, the Exchange Rules and
applicable state securities laws and regulations.

 

“Shares” means an aggregate of 5,556 shares of Common Stock to be issued to the
Purchaser pursuant to this Agreement(the “Shares”).

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, an aggregate amount of $5,000 to be paid for Shares
purchased by the Purchaser in United States dollars and in immediately available
funds.

 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the OTCQB
or the OTC Pink Open Market (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, and any other documents or
agreements executed between the Company and the Purchaser in connection with the
transactions contemplated hereunder.

 

  Page 2 of 10

   



 

“Transfer Agent” means Worldwide Stock Transfer, LLC, the current transfer agent
of the Company, with a mailing address of One University Plaza, Suite
505.Hackensack, NJ 07601, and any successor transfer agent of the Company.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase, up to an aggregate of 5,556 of Shares. Upon receiving the Purchaser’s
Subscription Amount on the Closing Date and the delivery by the Purchaser of the
other items set forth in Section 2.2 deliverable at the Closing, the Company
shall deliver the Shares to the Purchaser as determined pursuant to Section
2.2(a).

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser each of the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) subject to the last sentence of Section 2.1, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver the
Shares equal to the Purchaser’s Subscription Amount divided by the Per Share
Purchase Price, in the name of the Purchaser.

 

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company, as applicable, the following:

 

(i) this Agreement duly executed by the Purchaser; and

 

(ii) the Purchaser’s Subscription Amount by wire transfer to the bank account
directed by the Company.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy when made and on the Closing Date of the representations and
warranties of the Purchaser contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement on or prior to the Closing Date.

 

  Page 3 of 10

   



 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i) the accuracy when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they will be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement on or prior to the Closing Date; and

 

(iv) there shall have been no material adverse effect with respect to the
Company since the date hereof.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as indicated in the
SEC Reports, the Company hereby represents and warrants to the Purchaser as of
the date of this Agreement and as of the Closing Date as follows:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries, if
any, is an entity duly incorporated or otherwise organized and validly existing
under the laws of each jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as defined below).

 

(c) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any governmental authority or any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents or the offer, issue and sale of the Shares, other than:
(i) the disclosure filing required for this Agreement, (ii) such filings as are
required to be made under applicable state securities laws, and (iii) such
consents, waivers and authorizations that shall be obtained prior to the Closing
(collectively, the “Required Approvals”).

 

(d) Authorization of the Shares. The Shares to be sold by the Company and their
issue and sale are duly authorized and, when issued and paid for in accordance
with the applicable Transaction Documents, will be duly and validly issued,
fully paid and free and clear of all Liens imposed by the Company.

 

(e) Capitalization. Except as may be described in the SEC Reports, all of the
issued share capital of the Company has been duly and validly authorized and
issued, is fully paid and non-assessable.

 

  Page 4 of 10

   



 

(f) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto, documents incorporated by reference
therein, being collectively referred to herein as the “SEC Reports”).

 

(g) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(h) No Broker. The Company has not employed any broker, finder or agent, nor
become obligated in any way to pay any broker’s, finder’s or agent’s or similar
fee with respect to the purchase and sale of the Shares.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as made of a specific date stated therein, in which
case they shall be accurate as of such date):

 

(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms.

 

(b) Understandings or Arrangements. The Purchaser is acquiring the Shares for
its own account and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of the Shares
(this representation and warranty not limiting the Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws). The
Purchaser is acquiring the Shares as principal, not as nominee or agent, and not
with a view to or for distributing or reselling the Shares or any part thereof
in violation of the Securities Act or any applicable state securities law.

 

(c) Foreign Investors. The Purchaser hereby represents that it has satisfied
itself as to the full observance by the Purchaser of the laws of its
jurisdiction applicable to the Purchaser in connection with the purchase of the
Shares or the execution and delivery by the Purchaser of this Agreement and the
Transaction Documents, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to the purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the Purchaser’s purchase, holding,
redemption, sale, or transfer of the Shares. The Purchaser’s subscription and
payment for, and continued beneficial ownership of, the Shares will not violate
any securities or other laws of the Purchaser’s jurisdiction applicable to the
Purchaser.

 

(d) Experience of Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. The Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

  Page 5 of 10

   



 

(e) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

(f) Regulation S. The Purchaser is a non-U.S. person (as such term is defined in
Rule 902 of Regulation S under the Securities Act) and is not acquiring the
Shares for the account or benefit of a U.S. person. The Purchaser will not,
within six (6) months of the date of the transfer of the Shares to the
Purchaser, (i) make any offers or sales of the Shares in the United States or
to, or for the benefit of, a U.S. person (in each case, as defined in Regulation
S) other than in accordance with Regulation S or another exemption from the
registration requirements of the Securities Act, or (ii) engage in hedging
transactions with regard to the Shares unless in compliance with the Securities
Act. Neither the Purchaser nor any of the Purchaser’s Affiliates or any person
acting on his/her or their behalf has engaged or will engage in directed selling
efforts (within the meaning of Regulation S) with respect to the Shares, and all
such persons have complied and will comply with the offering restriction
requirements of Regulation S in connection with the offering of the Shares
outside of the United States.

 

(g) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that the Purchaser first discussed the transaction with the Company or any other
Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending on the date when this Agreement
is publicly disclosed by the Company. The Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(h) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and as of the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(i) No Registration. The Purchaser understands that the Shares have not been,
and will not be, registered under the Securities Act or applicable securities
laws of any state or country and therefore the Shares cannot be sold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and applicable state securities laws or exemptions from such
registration requirements are available. The Company shall be under no
obligation to register the Shares under the Securities Act and applicable state
securities laws, and any such registration shall be in the Company’s sole
discretion.

 

(j) No General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

  Page 6 of 10

   



 

(j) Brokers or Finders. The Purchaser has not engaged any brokers, finders or
agents, and the Company has not, nor will, incur, directly or indirectly, as a
result of any action taken by the Purchaser, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Reservation of Securities. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may then be required to
fulfill its obligations in full under the Transaction Documents.

 

4.2 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short Sales
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending on the date when this Agreement is
publicly disclosed by the Company. The Purchaser also covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, the Purchaser will maintain the confidentiality of the existence
and terms of this transaction.

 

4.3 Legends. The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Purchaser or in connection with a pledge as contemplated
in this Section 4.3, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act.
The Purchaser agrees to the imprinting, so long as is required by this Section
4.3, of a legend on all of the certificates evidencing the Shares in the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Termination. This Agreement may be terminated by the Company or the
Purchaser by written notice to the other party if the Closing has not been
consummated on or before April 30, 2018; provided, however, that no such
termination will affect the right of any party to sue for any breach by any
other party (or parties).

 

  Page 7 of 10

   



 

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.3 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. No party
hereto may assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Company and the Purchaser.

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in this Section 5.8.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the Clark County, Nevada. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in Clark County,
Nevada, for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.

 

  Page 8 of 10

   



 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Shares. The terms of this Article V shall
survive any termination of the Agreement pursuant to Section 5.1.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.14 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement. The English version of this
Agreement, regardless of whether a translation in any other language is or will
be made, shall be the only authentic version.

 

5.15 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

  Page 9 of 10

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY

 

MERION, INC.

 

By: /s/ DING HUA WANG

Name: DING HUA WANG

Title: CEO

Address for Notice:

9550 Flair Dr, Suite 302

El Monte CA 91731

Fax:626-448-2163

Email:info@merionus.com

 

PURCHASER

 

By: /s/ JIANQIONG LI

Name: JIANQIONG LI

Address:

 

Tel:

Fax:

Email:

 



  Page 10 of 10

   



 